DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the previously filed drawings are unclear and ambiguous. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-15 and 17-33 are allowed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pollack et al. (US Pub. No. 2015/0365600) discloses manipulating images and video based on cinematography techniques captured real-time.
Karakotsios et al. (US Pat. No. 10,541,000) discloses generating a video summarization determined to be of interest to a user, ranking the video segments based on a particular style/technique associated with directorial style.
Wilson (US Pat. No. 10,777,228) discloses characterizing features of video clips using a trained recurrent neural network.
Gibbon et al. (US Pub. No. 2020/0336722) discloses a method for automatic selection of viewpoint characteristics and trajectories in video presentations.
This application is in condition for allowance except for the following formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484